

113 SRES 242 IS: Supporting the goals and ideals of “Growth Awareness Week”.
U.S. Senate
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 242IN THE SENATE OF THE UNITED STATESSeptember 19, 2013Mr. Kirk submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals and ideals of Growth Awareness Week.Whereas, according to the Pictures of Standard Syndromes and Undiagnosed Malformations database (commonly known as the POSSUM database), more than 600 serious diseases and health conditions cause growth failure;Whereas health conditions that cause growth failure may affect the overall health of a child;Whereas short stature may be a symptom of a serious underlying health condition;Whereas growth failure in children is often undiagnosed;Whereas, according to the MAGIC Foundation for Children’s Growth, 48 percent of children in the United States who were evaluated for the 2 most common causes of growth failure were undiagnosed with growth failure;Whereas the longer a child with growth failure goes undiagnosed, the greater the potential for damage and higher costs of care;Whereas early detection and a diagnosis of growth failure are crucial to ensure a healthy future for a child with growth failure;Whereas raising public awareness of, and educating the public about, growth failure is a vital public service;Whereas providing resources for identification of growth failure will allow for early detection; andWhereas the MAGIC Foundation for Children's Growth has designated the third week of September as Growth Awareness Week: Now, therefore, be itThat the Senate—(1)designates the third week of September 2013 as Growth Awareness Week; and(2)supports the goals and ideals of Growth Awareness Week.